                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    OWENSBORO DIVISION
                              CIVIL ACTION NO. 4:17-CV-P105-JHM

JAMAL BEKHTYAR                                                                                   PLAINTIFF

v.

GRAYSON COUNTY DETENTION CENTER et al.                                                       DEFENDANTS

                             MEMORANDUM OPINION AND ORDER

        Before the Court is the motion to dismiss or alternatively for summary judgment filed by

Defendants Grayson County and Jason Woosley (DN 30). Briefing on the motion is complete,

as is discovery.1 For the following reasons, the motion for summary judgment will be granted.

                                                       I.

        Plaintiff alleged that on March 28, 2016, while on probation, he was seen by his primary

care physician, Dr. Sean Ryan, for a “severe insect bite reaction/painful injury to the region of

[his] upper-inner-right thigh.” He states that Dr. Ryan gave him prescriptions for more than one

antibiotic and follow up orders for bed rest. Plaintiff also was told to let Dr. Ryan know if his

medical condition worsened by the next day. Plaintiff stated that the next morning his condition

was worse but that he was not able to contact his doctor because he was arrested by the U.S.

Marshals Service (USMS).

        Plaintiff stated that after being arrested, he informed the USMS of his medical condition.

He alleged that the USMS booking officer assured him that the facility where he would be sent

would collaborate with his treating physician and treat him appropriately.



1
  Plaintiff filed a motion for Defendants to produce their pretrial discovery as required (DN 27). Since then,
Defendants Grayson County and Jason Woosley filed their certification that all discoverable documents have been
served on Plaintiff (DN 29).
       Plaintiff alleged that when he was booked into the Grayson County Detention Center

(GCDC), a medical staff member came to the intake area, briefly looked at his leg, asked him

who his doctor was, and placed him in the medical observation pod. He alleged that despite

telling her of the medical treatment he had received, including an ultrasound and instructions to

notify his treating doctor if his condition worsened, “medical staff did not start any of my

medications which neglected my medical condition and furthered it to worsen.” He further

stated that when his mother called GCDC to insist that they continue his doctor’s orders, the

medical staff responded that Plaintiff “‘was no longer in Dr. Sean Ryan’s care . . . .’”

       Plaintiff alleged that his condition continued to worsen. He stated that in the evening he

was given one of his antibiotics and an aspirin. He stated that the next day, the wound began to

bleed, at which time the medical staff “slid some band-aides under the door, told [him] to pack

up, and moved [him] to solitary confinement.” He alleged that he spent two days in solitary

confinement while his wound continued to bleed and to worsen. Plaintiff states that, on April 1,

2016, he was taken to medical for the first time where his wound was wrapped before he was

taken to the courthouse for his detention hearing. Plaintiff stated that the Assistant U.S. Attorney

and his probation officer had him immediately released “to go to the hospital myself, at my own

expense to be treated” because “they feared I may lose my leg or worse if kept in custody.” He

stated that he went immediately to the hospital where emergency surgery was performed.

       On initial review, the Court found that Plaintiff alleged a GCDC policy not to treat

prisoners who are under the authority of the USMS and allowed Plaintiff’s deliberate-

indifference-to-serious-medical-needs claim under the Fourteenth Amendment to continue.




                                                 2
                                                 II.

       Summary judgment is proper “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The party moving for summary judgment bears the burden of demonstrating the

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       The moving party’s burden may be discharged by demonstrating that there is an absence

of evidence to support an essential element of the nonmoving party’s case for which he or she

has the burden of proof. Id. A moving party with the burden of proof who seeks summary

judgment faces a “substantially higher hurdle.” Arnett v. Myers, 281 F.3d 552, 561 (6th Cir.

2002). “[W]here the moving party has the burden -- the plaintiff on a claim for relief or the

defendant on an affirmative defense -- his showing must be sufficient for the court to hold that

no reasonable trier of fact could find other than for the moving party.” Calderone v. United

States, 799 F.2d 254, 259 (6th Cir. 1986) (internal quotation marks, citation, and emphasis

omitted). The party with the burden of proof “must show that the record contains evidence

satisfying the burden of persuasion and that the evidence is so powerful that no reasonable jury

would be free to disbelieve it.” Arnett, 281 F.3d at 561. “Accordingly, summary judgment in

favor of the party with the burden of persuasion ‘is inappropriate when the evidence is

susceptible to different interpretations or inferences by the trier of fact.’” Green v. Tudor, 685 F.

Supp. 2d 678, 685 (W.D. Mich. 2010) (quoting Hunt v. Cromartie, 526 U.S. 541, 553 (1999)).

       Defendants’ motion first argues that Plaintiff’s complaint is barred by the one-year statute

of limitations for 42 U.S.C. § 1983 actions in Kentucky. According to Defendants, Plaintiff’s

original complaint was filed on April 19, 2017, and Plaintiff’s cause of action accrued on March

29, 2016, when he arrived at GCDC. In Kentucky, § 1983 actions are limited by the one-year



                                                  3
statute of limitations found in Ky. Rev. Stat. § 413.140(1)(a). Collard v. Ky. Bd. of Nursing, 896

F.2d 179, 182 (6th Cir. 1990).

         Putting aside the question of whether Plaintiff’s claim did accrue on March 29, 2016,

Defendants’ argument fails because although Plaintiff’s complaint was not file-stamped by the

Clerk until April 19, 2017, Plaintiff signed it on March 24, 2017. Under the mailbox rule, a

prisoner’s action is deemed filed on the date it was presented to prison officials for mailing.

Miller v. Collins, 305 F.3d 491, 497-98 (6th Cir. 2002) (citing Houston v. Lack, 487 U.S. 266

(1988)); see also Bowlds v. Dortch, No. 4:10-CV-P61-M, 2010 WL 2203258 (W.D. Ky. May 26,

2010) (applying the mailbox rule to a civil-rights action brought pursuant to § 1983).

         The complaint form from the United States District Court for the District of Minnesota,

which Plaintiff used, does not have a place to sign and date as to when it was presented to prison

authorities for mailing.2 However, “[t]he fact that the parties may never be able to determine

precisely when Plaintiff mailed his [c]omplaint should not prevent the application of the mailbox

rule in this litigation.” Higgenbottom v. McManus, 840 F. Supp. 454, 456 (W.D. Ky. 1994).

Therefore, the Court declines to grant Defendants’ motion based on statute of limitations.

         Defendants’ motion next argues that Plaintiff failed to exhaust his administrative

remedies as required by the Prison Litigation Reform Act (PLRA). They argue that although the

GCDC had a grievance procedure available to Plaintiff, Plaintiff failed to file a grievance

regarding the alleged deliberate indifference to his medical needs. Among the attachments to the

motion is the affidavit of Defendant Woosley, GCDC Jailer. Defendant Woosley avers that at all

times during Plaintiff’s incarceration there, GCDC had in effect an inmate grievance procedure

and that, upon arrival and booking at GCDC, all inmates are provided with a copy of the inmate


2
 This action was filed in the District Court for the United States District of Minnesota. That court transferred the
action here. See DNs 3-5.

                                                          4
handbook, which includes the GCDC’s Inmate Grievance Policy and Procedure. According to

that affidavit, the GCDC grievance policy provides that “‘any inmate shall be allowed to file a

grievance at such time as the inmate believes he . . . has been subject to abuse, harassment,

abridgement of civil rights or denied privileges specified in the posted rules.’” Defendant

Woosley also avers that Plaintiff did not file a grievance during his incarceration at GCDC.

       In response (DN 31), Plaintiff argues in pertinent part that he was never given an inmate

handbook and therefore did not know about GCDC’s policies. He further argues that, regardless,

GCDC was aware of his medical condition despite Plaintiff not filing a grievance. He also

argues that because he was kept at GCDC for less than 72 hours, the PLRA requirement of filing

a grievance was not available to him.

       In reply (DN 32), Defendants argue that Plaintiff offers no affirmative proof that he did

not receive a copy of the GCDC inmate handbook, and, therefore, did not know about the

grievance procedure, whereas they have offered the affidavit of Defendant Woosley that all

inmates are given a copy of the handbook when they arrive and are booked into GCDC.

       Prisoner civil-rights cases are subject to the mandate of the PLRA that “[n]o action shall

be brought with respect to prison conditions under [42 U.S.C.] § 1983 . . . by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are

available are exhausted.” 42 U.S.C. § 1997e(a). To exhaust a claim, a prisoner must proceed

through all steps of a prison’s or jail’s grievance process. Hartsfield v. Vidor, 199 F.3d 305, 309

(6th Cir. 1999). The Supreme Court held in Woodford v. Ngo, 548 U.S. 81, 93 (2006), that

failure to “properly” exhaust bars suit in federal court. “Proper exhaustion” means that the

plaintiff complied with the administrative “agency’s deadlines and other critical procedural rules




                                                  5
because no adjudicative system can function effectively without imposing some orderly structure

on the course of its proceedings.” Id. at 90-91.

        A prisoner is required “to make affirmative efforts to comply with the administrative

procedures.” Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir. 2017) (internal quotation marks

and citations omitted). “A plaintiff’s failure to exhaust cannot be excused by his ignorance of

the law or the grievance policy.” Napier v. Laurel Cty., Ky., 636 F.3d 218, 222 n.2 (6th Cir.

2011) (citing cases).

        Plaintiff has offered no evidence that the grievance procedure was not available to him.

See Napier v. Laurel Cty., Ky., No. CIV A 06-368-ART, 2009 WL 2255767, at *4 (E.D. Ky.

July 29, 2009) (“[B]ecause the only evidence before the Court indicates that those administrative

remedies were available to the plaintiff at the time he filed this lawsuit, the defendants have

satisfied their burden of proving that the plaintiff failed to comply with the PLRA exhaustion

requirement before bringing this action.”); see also Wengorovius v. Corizon Corp., No. 12-CV-

13053, 2013 WL 449913, at *6 (E.D. Mich. Jan. 16, 2013), report and recommendation adopted,

No. 12-13053, 2013 WL 450127 (E.D. Mich. Feb. 6, 2013) (“Plaintiff was required to present

affirmative contrary evidence establishing the existence of a material question of fact on the

exhaustion issue. . . . In other words, Plaintiff needed to present at least some proper evidence

that he had, in fact, filed and appealed the relevant grievances . . . .”). Thus, Plaintiff’s

unsupported contention that he did not receive a copy of the inmate handbook does not support

his argument against summary judgment on the basis of exhaustion.

        The purpose of the exhaustion requirement is “to give prison officials a fair opportunity

to address a prisoner’s claims on the merits before federal litigation is commenced.” Mattox v.

Edelman, 851 F.3d 583, 592 (6th Cir. 2017). Because, as Plaintiff admits, he did not file a



                                                   6
grievance, Grayson County officials did not have an opportunity to address the merits of his

claim before federal litigation was begun.

         Nor does the fact that Plaintiff was released from GCDC after 72 hours negate his

obligation to exhaust. It appears that Plaintiff was released from custody for his leg surgery and

that Plaintiff was not immediately transferred to another facility. However, at the time he filed

his complaint, Plaintiff was again incarcerated, this time in Nashville, Tennessee.3

         In Cohron v. City of Louisville, Ky., No. CIV.A. 06-570-C, 2012 WL 1015789, at *1

(W.D. Ky. Mar. 22, 2012), this Court considered a case in which a plaintiff “spent a small

amount of time in custody” at Louisville Metro Department of Corrections (LMDC) when the

incident which formed the basis of the plaintiff’s § 1983 complaint occurred, he was released,

and then he was reincarcerated approximately two weeks later. The LMDC grievance procedure

specifically provided that an inmate’s grievance became moot upon release and did not provide

for reinstatement of a grievance upon reincarceration. Therefore, this Court concluded that, to

satisfy the PLRA, the plaintiff was required to have filed a grievance; however, he was not

required to pursue his original grievance once he was reincarcerated. The question therefore in

that case was whether the plaintiff had in fact filed a grievance. The Court held an evidentiary

hearing to determine that disputed issue of material fact. The evidence showed that the plaintiff

did not, and the Court granted summary judgment for failure to exhaust in favor of the

defendants.

         On appeal the Sixth Circuit Court of Appeals affirmed, holding that the PLRA applied to

the plaintiff because he brought the action related to prison conditions while he was a prisoner.

3
  Had he been transferred directly to another prison or jail, the Court’s analysis would not change. A “prisoner’s
subsequent transfer to another prison facility does not relieve him of his obligation to administratively exhaust his
claims at the facility where the claims arose.” Mora v. Rios, No. 7:11-68-KKC, 2012 WL 381720, at *3 (E.D. Ky.
Feb. 6, 2012).


                                                          7
Cohron v. City of Louisville, Ky., 530 F. App’x 534, 536 (6th Cir. 2013). Because the plaintiff

had not filed a grievance, he failed to exhaust. Id.

        Similarly, the Court finds here that Plaintiff was required to file a grievance with GCDC

before bringing this action because he was a prisoner at the time he filed his complaint. Cox v.

Mayer, 332 F.3d 422, 425 (6th Cir. 2003) (“Because (1) plaintiff was a prisoner when he

‘brought’ his suit, and (2) plaintiff’s suit implicates ‘prison conditions,’ § 1997e(a) applies and

plaintiff was required to exhaust any available administrative remedies before he filed suit.”).

        In Jones v. Bock, 549 U.S. 199, 216 (2007), the Supreme Court held that exhaustion

under the PLRA is an affirmative defense. Therefore, the heightened summary-judgment

standard set out above applies to Defendants’ motion for summary judgment based on the

affirmative defense that Plaintiff failed to exhaust. The Court concludes that Defendants have

met their burden to show that Plaintiff did not exhaust his administrative remedies. The Court

will, therefore, grant summary judgment to Defendants Grayson County and Jason Woosley.

                                                       III.

        Accordingly,

        IT IS ORDERED that Defendants’ motion for summary judgment (DN 30) is

GRANTED and that the motion to dismiss (DN 30) is DENIED as moot.

        The Clerk of Court is DIRECTED to terminate Grayson County and Jason Woosley as

Defendants to this action.

Date:   December 18, 2018




cc:     Plaintiff, pro se
        Counsel of record
4414.009

                                                  8
